     Case 3:20-cv-00774-DMS-AHG Document 36 Filed 03/02/21 PageID.815 Page 1 of 9



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    JEFFREY CUENCO and LINDA HONG,                     Case No.: 20cv774 DMS (AHG)
      individually and on behalf of all others
12
      similarly situated,                                ORDER DENYING WITHOUT
13                                     Plaintiffs,       PREJUDICE DEFENDANTS’ (1)
                                                         MOTION TO COMPEL
14    v.                                                 ARBITRATION, AND DISMISS OR
15                                                       STAY, (2) MOTION TO DISMISS,
      CLUBCORP USA, INC., CLUBCORP
                                                         AND (3) MOTION TO STRIKE
16    HOLDINGS, INC., CCA CLUB
      OPERATIONS HOLDINGS, LLC,
17
      CLUBCORP CLUB OPERATIONS,
18    INC., CLUBCORP SYMPHONY
      TOWERS CLUB, INC., CLUBCORP
19
      SAN JOSE CLUB, INC., and DOES 1 to
20    10, inclusive,
21                                  Defendants.
22
23         On January 4, 2021, this case was reassigned to the undersigned judge. At that time,
24   there were three fully-briefed motions pending before the Court: (1) a motion to dismiss,
25   (2) a motion to strike, and (3) a motion to compel arbitration. This Court has now reviewed
26   the motions, and denies them without prejudice for the reasons set out below.
27   ///
28   ///

                                                     1
                                                                               20cv774 DMS (AHG)
     Case 3:20-cv-00774-DMS-AHG Document 36 Filed 03/02/21 PageID.816 Page 2 of 9



1                                                I.
2                                        BACKGROUND
3          On December 27, 2018, Plaintiff Jeffrey Cuenco submitted an application for
4    membership to the University Club atop Symphony Towers (“University Club”) in San
5    Diego, California, through the DocuSign platform.1 (Decl. of Brian Lee in Supp. of Mot.
6    (“Lee Decl.”) ¶9, Ex. 3.) The final section of the application includes a heading entitled,
7    “Membership Policies,” which states:
8          If accepted into membership, I/we agree to conform to and be bound by the
           enrollment terms contained herein, the Bylaws, the Rules and Regulations,
9
           and written membership policies of the Club (‘Membership Documents’) as
10         they may be amended from time to time. … I/We hereby acknowledge
           receipt of a copy of the Bylaws and the Rules and Regulations of the Club.
11
12   (Lee Decl., Ex. 3.) The application goes on to state:
13         I/WE ACKNOWLEDGE THE MEMBERSHIP BYLAWS AND THE
           RULES AND REGULATIONS PROVIDE THE DETAILS OF THE
14
           CLUB’S MEMBERSHIP POLICIES, CONDUCT AND OBLIGATIONS,
15         INCLUDING, BUT NOT LIMITED TO, PROVISIONS IN THE EVENT OF
           DIVORCE, FOR ARBITRATION OF DISPUTES, RESIGNATION,
16
           REDEMPTION OF MEMBERSHIPS, FINANCIAL OBLIGATIONS,
17         DISCIPLINARY ACTION, RELEASE OF LIABILITY FOR PERSONAL
           INJURY AND THEFT. I/WE HEREBY FULLY RELEASE AND
18
           DISCHARGE THE CLUB, ITS EMPLOYEES, AGENTS,
19         SHAREHOLDERS, MEMBERS, MANAGERS, AFFILIATES AND
           ASSIGNS FROM ANY LIABILITY, INJURY, LOSS, DAMAGE OR
20
           CLAIM ARISING FROM MY/OUR USE OF THE CLUB FACILITIES.
21
22   (Id.) Mr. Cuenco’s application for membership was approved, and he thereafter began
23   paying monthly dues in the amount of $169. (Compl. ¶10.)
24
25
26   1
        According to Defendants, “DocuSign is a recognized Cloud platform that allows
27   organizations to manage electronic agreements by allowing e-signatures to be captured and
     transferred on documents, sent and received via email.” (Mem. of P. & A. in Supp. of Mot.
28   at 8 n.3.)
                                                  2
                                                                               20cv774 DMS (AHG)
     Case 3:20-cv-00774-DMS-AHG Document 36 Filed 03/02/21 PageID.817 Page 3 of 9



1          On November 14, 2019, Plaintiff Linda Hong applied for membership in the Silicon
2    Valley Capital Club (“SV Club”) through the Club’s website. (Decl. of Dani Bongatti in
3    Supp. of Mot. (“Bongatti Decl.”) ¶8.) According to screen shots of the application process,
4    there is a screen with a heading, “Terms & Conditions,” under which states: “By checking
5    this box and clicking the ‘Next’ button at the bottom of this page, you agree to be bound
6    by all of the terms and conditions related to the Membership Information, Membership
7    Policies, and privacy policies.” (Bongatti Decl., Ex. 5.) Ms. Bongatti states the underlined
8    phrases are hyperlinks, and that applicants must check the box stating “I Accept” before
9    proceeding to the next page. (Bongatti Decl. ¶5.) However, it is unclear whether the
10   applicant must click through all of the hyperlinks or may simply check the “I Accept” box
11   on the “Terms & Conditions” screen. Assuming Ms. Hong clicked on the hyperlink for
12   “Membership Policies,” that page states, similar to Mr. Cuenco’s membership application:
13   “I/We agree that if accepted into Membership, I/we agree to conform to and be bound by
14   the enrollment terms, the Membership Bylaws, the Rules and Regulations, and written
15   Membership policies of the Club as they may be amended from time to time.” (Bongatti
16   Decl., Ex. 5.) It also states:
17         I/WE ACKNOWLEDGE THE MEMBERSHIP BYLAWS AND THE
           RULES AND REGULATIONS PROVIDE THE DETAILS OF THE
18
           CLUB’S MEMBERSHIP POLICIES, CONDUCT AND OBLIGATIONS,
19         INCLUDING, BUT NOT LIMITED TO, PROVISIONS IN THE EVENT OF
           DIVORCE, FOR ARBITRATION OF DISPUTES, RESIGNATION,
20
           REDEMPTION OF MEMBERSHIPS, FINANCIAL OBLIGATIONS,
21         DISCIPLINARY ACTION, RELEASE OF LIABILITY FOR PERSONAL
           INJURY AND THEFT. I/WE HEREBY FULLY RELEASE AND
22
           DISCHARGE THE CLUB, ITS EMPLOYEES, AGENTS,
23         SHAREHOLDERS, MEMBERS, MANAGERS, AFFILIATES AND
           ASSIGNS FROM ANY LIABILITY, INJURY, LOSS, DAMAGE OR
24
           CLAIM ARISING FROM MY/OUR USE OF THE CLUB FACILITIES.
25
26   (Id.) Ms. Hong was accepted into the Club on November 15, 2019, and thereafter began
27   paying monthly dues in the amount of $199.75. (Id.)
28   ///

                                                  3
                                                                                20cv774 DMS (AHG)
     Case 3:20-cv-00774-DMS-AHG Document 36 Filed 03/02/21 PageID.818 Page 4 of 9



1          Plaintiffs allege that in March 2020, both the University Club and the SV Club were
2    closed due to the COVID-19 pandemic. (First Am. Compl. (“FAC”) ¶¶ 4-5.) Despite those
3    closures, Plaintiffs were still charged their monthly dues.
4          As a result, Mr. Cuenco filed the present case on behalf of himself and all others
5    similarly situated. In his original Complaint, he named ClubCorp USA, Inc. as the sole
6    Defendant, and alleged that it was “the operator of more than 20 private clubs nationwide,
7    including private clubs in California.” (Compl. ¶11.) Mr. Cuenco alleged claims for
8    violation of California’s Consumer Legal Remedies Act, violation of California’s Unfair
9    Competition Law, violation of California’s False Advertising Law, breach of contract,
10   unjust enrichment, and money had and received. In response to the original Complaint,
11   ClubCorp filed a motion to compel arbitration and a motion to dismiss. Mr. Cuenco then
12   filed a First Amended Complaint, adding Ms. Hong as a Plaintiff and adding as Defendants
13   ClubCorp Holdings, Inc., CCA Club Operations Holdings, LLC, ClubCorps Club
14   Operations, Inc., ClubCorp Symphony Towers Club, Inc. d/b/a University Club atop
15   Symphony Towers, and ClubCorp San Jose Club, Inc. d/b/a Silicon Valley Capital Club.
16   The FAC also includes additional claims for breach of express warranty and conversion.2
17   In response to the FAC, Defendants filed the present motions.
18                                                 II.
19                          MOTION TO COMPEL ARBITRATION
20         Defendants move to compel arbitration of Plaintiffs’ claims pursuant to the Bylaws
21   of each Plaintiff’s respective Club, which Defendants argue are incorporated by reference
22   in each Plaintiff’s membership application. (Mem. of P. & A. in Supp. of Mot. at 8, 11.)
23   Plaintiffs do not dispute that they submitted membership applications to the Clubs, but do
24   dispute whether the Club Bylaws were incorporated therein, and thus whether there exist
25   arbitration agreements between the parties.
26
27
     2
       The Court notes Plaintiffs withdrew their breach of express warranty claim in their
28   opposition to Defendants’ motion to dismiss. (See ECF No. 30 at 1 n.1.)
                                                   4
                                                                               20cv774 DMS (AHG)
     Case 3:20-cv-00774-DMS-AHG Document 36 Filed 03/02/21 PageID.819 Page 5 of 9



1           The FAA governs the enforcement of arbitration agreements involving interstate
2    commerce. Am. Express Co. v. Italian Colors Rest., 570 U.S. 228, 232–33 (2013). “The
3    overarching purpose of the FAA ... is to ensure the enforcement of arbitration agreements
4    according to their terms so as to facilitate streamlined proceedings.” AT&T Mobility LLC
5    v. Concepcion, 563 U.S. 333, 344 (2011). “The FAA ‘leaves no place for the exercise of
6    discretion by the district court, but instead mandates that district courts shall direct the
7    parties to proceed to arbitration on issues as to which an arbitration agreement has been
8    signed.’” Kilgore v. KeyBank, Nat. Ass’n, 718 F.3d 1052, 1058 (9th Cir. 2013) (quoting
9    Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985)) (emphasis in original).
10          Consistent with these principles, the Court’s role under the FAA is to determine “(1)
11   whether a valid agreement to arbitrate exists, and if it does, (2) whether the agreement
12   encompasses the dispute at issue.” Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d
13   1126, 1130 (9th Cir. 2000). In this case, the parties dispute whether there is an agreement
14   to arbitrate, therefore the Court turns first to that issue.
15          “Under California law, the party seeking to compel arbitration has the burden of
16   proving … by a preponderance of the evidence” the existence of an agreement to arbitrate.
17   Newton v. Am. Debt Servs., Inc., 854 F.Supp.2d 712, 721 (N.D. Cal. 2012) (citing
18   Rosenthal v. Great W. Fin. Sec. Corp., 14 Cal. 4th 394, 413 (1996)). Here, Defendants
19   assert the parties’ agreements to arbitrate are found in Section 7.5 of the Clubs’ Bylaws.3
20
21
     3
       Section 7.5 of the University Club Bylaws states: “Any controversy (other than collection
22   cases brought by the Owner against a Member for nonpayment of dues, charges and
23   accounts and disciplinary matters for which a decision has not been rendered by the Club)
     arising out of, or relating in any way to these Bylaws, or the Rules and Regulations, or
24   any Member’s membership shall be settled by binding arbitration administered
25   by an arbitrator selected by the American Arbitration Association (the
     “Arbitrator”), in accordance with its rules. A judgment upon an award rendered by the
26   Arbitrator may be entered in any court having jurisdiction. The initiating party shall give
27   written notice to the other party of its decision to arbitrate by providing a specific
     statement setting forth the nature of the dispute, the amount involved, the remedy sought,
28   and the hearing locale requested. The initiating party shall be responsible for all filing
                                                     5
                                                                                20cv774 DMS (AHG)
     Case 3:20-cv-00774-DMS-AHG Document 36 Filed 03/02/21 PageID.820 Page 6 of 9



1    Defendants contend Plaintiffs assented to these agreements when they submitted their
2    applications for membership in their respective Clubs. In support of this contention,
3    Defendants cite the applications themselves, wherein Plaintiffs agreed “to conform to and
4    be bound by the enrollment terms contained herein, the Bylaws, the Rules and Regulations,
5    and written membership policies of the Club (‘Membership Documents’) as they may be
6    amended from time to time.” (Lee Decl., Ex. 1.) Defendants also cite the following
7    paragraph of the membership application, which states:
8          I/WE ACKNOWLEDGE THE MEMBERSHIP BYLAWS AND THE
           RULES AND REGULATIONS PROVIDE THE DETAILS OF THE
9
           CLUB’S MEMBERSHIP POLICIES, CONDUCT AND OBLIGATIONS,
10         INCLUDING, BUT NOT LIMITED TO, PROVISIONS IN THE EVENT OF
           DIVORCE, FOR ARBITRATION OF DISPUTES, RESIGNATION,
11
           REDEMPTION OF MEMBERSHIPS, FINANCIAL OBLIGATIONS,
12
13
14   requirements and the payment of any and all fees according to the rules of the Arbitrator.
15   The Arbitrator shall award to the prevailing party, if any, as determined by the Arbitrator,
     all of its costs and expenses including reasonable attorney’s fees, Arbitrator’s fees, and
16   out-of-pocket expenses of any kind. The Owner and Member agree that the Arbitrator
17   cannot award more than the Initiation Payment paid for the membership pursuant to
     the Member’s Candidate Application, and in no event shall the Owner or the Club be liable
18   for any incidental, indirect, speculative, special, consequential, punitive, or exemplary
19   damages of any kind. The parties agree to waive any right to trial by jury as well as any
     rights to appeal the final arbitration finding (but not the waiver of any rights to make
20   interlocutory appeals with respect to any preliminary or procedural arbitration
21   findings). The arbitration shall be limited solely to the dispute or controversy between
     the Member, the Owner and the Club, except that affiliates of the Owner and the
22   Club may also participate at the sole election of the Owner and the Club. Member
23   cannot act as a class representative, a private attorney general or in any representative
     capacity, or participate as a member of a class with respect to claims that are subject to
24   arbitration hereunder. Should any Member, Member’s spouse, Spousal Equivalent or
25   Spousal Designee, or children (or representative for any children) fail to abide
     by the jurisdictional forums provided for in this Section and institute a lawsuit or
26   action against or involving the Club or the Owner, the Member’s membership may
27   be terminated, and the Member’s transferability rights, if any, shall be forfeited.” (Lee
     Decl., Ex. 2.) Section 7.5 of the SV Club Bylaws contains a similar provision. (Bongatti
28   Decl., Ex. 10.)
                                                  6
                                                                                20cv774 DMS (AHG)
     Case 3:20-cv-00774-DMS-AHG Document 36 Filed 03/02/21 PageID.821 Page 7 of 9



1            DISCIPLINARY ACTION, RELEASE OF LIABILITY FOR PERSONAL
             INJURY AND THEFT.
2
3    (Id.)   Defendants argue that by these two provisions, the membership applications
4    “incorporated by reference” the Clubs’ respective Bylaws, (Mem. of P. & A. in Supp. of
5    Mot. at 8), thereby demonstrating the existence of valid agreements to arbitrate.
6            “’Under California law, parties to an agreement can incorporate the terms of another
7    document into the agreement by reference.’” Pulido v. Caremore Health Plan, Inc., No.
8    CV2002730ABAFMX, 2020 WL 5077353, at *4 (C.D. Cal. May 12, 2020) (quoting Ko v.
9    Anthem Companies, Inc., No. SACV 19-2436 JVS (DFMx), 2020 WL 1467336, at *5 (C.D.
10   Cal. Mar. 26, 2020)).
11           “For the terms of another document to be incorporated into the document
             executed by the parties, the reference must be clear and unequivocal, the
12
             reference must be called to the attention of the other party and he must consent
13           thereto, and the terms of the incorporated document must be known or easily
             available to the contracting parties.”
14
15   Id. (quoting Shaw v. Regents of Univ. of Cal., 58 Cal. App. 4th 44, 54 (1997)).
16           Here, Plaintiffs argue that last element is not met. Specifically, they assert the terms
17   of the Bylaws were neither known nor easily available to either Plaintiff when they
18   submitted their applications. Defendants respond that the Bylaws were available to each
19   Plaintiff, and that Plaintiff Cuenco, in particular, acknowledged receipt of the Bylaws in
20   his membership application.
21           “Whether a document purportedly incorporated by reference was ‘readily available’
22   is a question of fact.” Baker v. Osborne Dev. Corp., 159 Cal. App. 4th 884, 895 (2008)
23   (quoting Chan v. Drexel Burnham Lambert, Inc., 178 Cal. App. 3d 632, 644-45 (1986)).
24   Here, the facts are in dispute. Defendants’ Declarants, Mr. Lee and Ms. Bongatti, both
25   state “[i]ndividuals have access to the Bylaws online and may ask for a copy via mail or
26   email”, (Lee Decl. ¶6; Bongatti Decl. ¶12), but neither provides any direct evidence that
27   Defendants provided a copy of the Bylaws to Plaintiffs via mail or email. It is also unclear
28   whether either Plaintiff had access to the Bylaws online before their membership

                                                     7
                                                                                    20cv774 DMS (AHG)
     Case 3:20-cv-00774-DMS-AHG Document 36 Filed 03/02/21 PageID.822 Page 8 of 9



1    applications were approved. Indeed, Mr. Lee suggests Plaintiff Cuenco only had access to
2    the Bylaws after he was accepted for membership in the Club. (Lee Decl. ¶7) (stating
3    Cuenco was accepted for admission to the Club on June 13, 2017, and “[t]hereafter, [he]
4    had continuous access to the Bylaws.”) (emphasis added). That would be consistent with
5    Plaintiff Cuenco’s statement that he did not receive a copy of the Bylaws when he
6    submitted his application, and that he had to log in to his private online membership portal
7    to access the Club’s Bylaws.      (Cuenco Decl. ¶7.)      Defendants do not dispute that
8    individuals may access the Club Bylaws through the membership portal, (see Reply at 6)
9    (stating Plaintiff Cuenco “retrieved a copy of the Bylaws from the member portal”)
10   (emphasis added), but this, of course, assumes the individual has been accepted for
11   membership. It does not address whether or how an applicant for admission would gain
12   access to the Bylaws.
13         On this evidence, there is a factual dispute about whether the Bylaws were readily
14   available to Plaintiffs when they submitted their applications, and hence, whether the
15   Bylaws were incorporated by reference into those applications. If the Bylaws were
16   incorporated by reference, then there was an agreement to arbitrate, but if they were not,
17   then there was no such agreement. In light of this dispute, the Court must try the issue.
18   See 9 U.S.C. § 4 (“If the making of the arbitration agreement … be in issue, the court shall
19   proceed summarily to the trial thereof.”)
20                                                 III.
21                                CONCLUSION AND ORDER
22         For the reasons set out above, Defendants’ motion to compel arbitration and to
23   dismiss or stay this case is denied. See Postmates Inc. v. 10,356 Individuals, No. CV 20-
24   2783 PSG (JEMx), 2021 WL 540155, at *12 (C.D. Cal. Jan. 19, 2021) (denying motion to
25   compel arbitration in light of “factual disputes as to the existence of a valid agreement to
26   arbitrate”). The parties shall meet and confer and submit a joint report to the Court on how
27   they would like to proceed with this case under Section 4 of the FAA, or otherwise. That
28   report shall be filed on or before March 12, 2021. Pending that report and resolution of

                                                  8
                                                                                20cv774 DMS (AHG)
     Case 3:20-cv-00774-DMS-AHG Document 36 Filed 03/02/21 PageID.823 Page 9 of 9



1    this threshold issue, the Court denies without prejudice Defendants’ motion to dismiss and
2    motion to strike.
3          IT IS SO ORDERED.
4    Dated: March 2, 2021
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 9
                                                                               20cv774 DMS (AHG)
